Title: II: Comments on the Congressional Election in New York, 31 May 1802
From: Clinton, DeWitt
To: Jefferson, Thomas


              Republican Members of Congress
              
                
                  John Smith
                  }
                  re-elected
                
                
                  Samuel L. Mitchill
                
                
                  Philip Van Cortlandt
                
                
                  David Thomas
                
                
                  Beriah Palmer
                  }
                  members of the Old republican party—In whom every reliance may be placed
                
                
                  Andrew Mc.Cord
                
                
                  Isaac Bloom
                
                
                  Frederik Sammons
                
                
                  John Patterson
                  }
                  The two first Emigrants from Massachusetts— the last from Connecticut.
                
                
                  Oliver Phelps
                
                
                  Erastus Root
                
              
              
              Patterson was a Brigadier Genl. in the Massachusetts Line during the War—Root is a young lawyer who has been often in our state Legislature— Phelps is the only man that can be suspected of inclining to the views of the little faction but I feel persuaded his patriotism and intimacy with Mr Granger will keep him straight—These men have been undeviating republicans since their settlement in this State.
              Federal do
              
                
                  Joshua Sands
                  }
                  Decent men of moderate talents
                
                
                  Henry W. Livingston
                
                
                  Killian K. Van Rensselaer
                  }
                  re-elected
                
                
                  George Tibbets
                  }
                  Emigrants from Connecticut —bitter and weak—the last a lawyer—
                
                
                  Gaylord Griswold
                
                
                  Coendrat E. Elmendorf
                  }
                  a vapid Attorney—
                
              
              A Question will arise whether he is elected—Our Judges on the Returns have not decided.
            